              Case 2:17-cr-00210-TLN Document 123 Filed 04/07/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-210 TLN
11
                                   Plaintiff,            ORDER AUTHORIZING EARLY DISCLOSURE
12                                                       OF GRAND JURY INFORMATION FOR
                            v.                           DISCOVERY PURPOSES
13
     JAGPAL SINGH, ET AL.,
14
                                  Defendants.
15

16
            Upon application of the United States of America and pursuant to Federal Rule of Criminal
17
     Procedure 6(e)(3)(E)(i):
18
            IT IS HEREBY ORDERED that the United States is authorized to provide early disclosure of
19
     grand jury transcripts and their accompanying exhibits related to this case to defendants prior to the time
20
     required under the Jencks Act, 18 U.S.C. §3500.
21

22 DATED: April 6, 2021

23

24

25
                                                              Troy L. Nunley
26                                                            United States District Judge
27

28


      ORDER                                               1
30
